DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 10-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S PG Pub 20120172483A1).
Regarding claims 1 and 19, Nakamura teaches a cation curable resin composition comprising a component A: a cation-polymerizable compound comprising a hydrogenated epoxy resin (paragraph 92; paragraph 94, line 1-3) and an alicyclic epoxy resin (paragraph 90; paragraph 94, line 1-3), a component B: a photocationic polymerization initiator (paragraph 12; paragraph 107, line 16-20; paragraph 108, line 17-20; paragraph 116), and a component C: a thermal cationic polymerization initiator (paragraph 12; paragraph 107, line 9-12, 18-20; paragraph 108, line 17-20) containing an amine salt (paragraph 127, line 1-9, the amine salt cure accelerator; or alternatively paragraph 111, equation 4 for the embodiment where Z is an N (nitrogen) atom as disclosed in line 6, assuming that the resulting quaternary ammonium cation salt is referred to by the alternative name of quaternary amine). 
Although Nakamura is silent as to specific ratio of a hydrogenated epoxy to an alicyclic epoxy for the embodiment of "and" in "an alicyclic epoxy compound and/or a hydrogenated epoxy compound" (paragraph 95, line 4-5), Nakamura discloses an alternative embodiment using a ratio of different epoxies in a ratio of 1:1 (table 1, resin composition 9, 15 to 15 CELL-2021P to EHPE-3150; paragraph 238; also arguably comparative example 2 showing a ratio of 1:1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amount of the alicyclic epoxy compound and the hydrogenated epoxy compound, as would have been obtained through routine experimentation, and where Nakamura teaches that having epoxy mixtures with a ratio of 1:1 was known.

Regarding claim 2, Nakamura teaches a thermal cationic polymerization initiator containing a salt including a quaternary ammonium cations (paragraph 111, equation 4, for the embodiment where Z is an N (nitrogen) atom as disclosed in line 6; line 10, the cation represents an onium salt).

Regarding claims 3 and 4, Nakamura teaches the thermal cationic initiator is a salt made of quaternary ammonium cations (as described above in the rejection of claim 2) and borate anions, or antimony anions, or phosphate ions (paragraph 111, equation 4, where A is B (boron), P (phosphorus), or Sb (antimony, in light of paragraph 112, "Sc" is presumed to be a typo of "Sb"); paragraph 112, specifically BF4-, PF6-, SbF6-, SbCl6-).

Regarding claim 5, Nakamura teaches a hydrogenated bisphenol A epoxy resin (paragraph 92, line 10-11).

Regarding claims 6, 13, and 14, Nakamura teaches the total amount of cationic initiator as 0.01 to 10 parts by weight to 100 parts by weight of the resin (paragraph 121), and most preferably at least 0.2 parts by weight (paragraph 121, line 10-11). Although Nakamura does not explicitly disclose the individual amounts for the thermal and photo cationic initiators, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the amounts of the initiators, where Nakamura specifically desires the presence of both in sufficient quantities to carry out the curing of the resin in two distinct stages (paragraph 12), as would have been determined through routine experimentation, and where at the very least having equal amounts of initiator for each of the thermal and photo curing stages would have been obvious.

Regarding 7, Nakamura teaches the photocationic polymerization initiator contains at least one of aromatic iodonium salts and aromatic sulfonium salts (paragraph 117, line 2-12, 18-20).

Regarding claim 8, Nakamura teaches the inclusion of pigments and dyes (paragraph 150, line 1-7).

Regarding claim 10, Nakamura teaches a cured product formed by curing the cation-curable resin (abstract).

Regarding claim 11, Nakamura teaches a photocationic polymerization initiator contains at least one of aromatic iodonium salts and aromatic sulfonium salts (paragraph 117, line 2-12, 18-20) and a thermal cationic polymerization initiator containing a salt including a quaternary ammonium cations (paragraph 111, equation 4, for the embodiment where Z is an N (nitrogen) atom as disclosed in line 6; line 10, the cation represents an onium salt).

Regarding claim 12, Nakamura teaches a hydrogenated bisphenol A epoxy resin (paragraph 92, line 10-11), a photocationic polymerization initiator contains at least one of aromatic iodonium salts and aromatic sulfonium salts (paragraph 117, line 2-12, 18-20) and a thermal cationic polymerization initiator containing a salt including a quaternary ammonium cations (paragraph 111, equation 4, for the embodiment where Z is an N (nitrogen) atom as disclosed in line 6; line 10, the cation represents an onium salt).

Regarding claim 18, Nakamura is silent as to the viscosity of component A. However, since Nakamura discloses the same uncured epoxy mixture as claimed by applicant motivated to be present in the same ratios as claimed by applicant as outline in the rejection of claims 1 and 19 above, it would have been expected that the uncured room temperature viscosity of the mixed epoxies of Nakamura would have also fallen within the same range as claimed by applicant.

Response to Arguments
Applicant's arguments filed 02/07/2022 through RCE, page 6 of Amendment have been fully considered but they are not persuasive.
Applicant argues that since the curable resin composition of Nakamura contains additional components, such as a condensable inorganic compound in addition to a curable organic compound, and a curing agent as ingredients, that it does not disclose a curable resin composition consisting essentially of the components as instantly claimed. 
Examiner notes that the term “consisting essentially of” does not preclude other components from being a part of the composition. Were the claim to recite “consisting of”, this would preclude other components, other than those instantly recited, from being a part of the composition. As such, “consisting essentially of” leaves the door open for other components to be present as long as they do not materially affect the basic characteristics of the claimed invention. 
As outlined in the MPEP (see MPEP 2111.03(III)), “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention”. Thus, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712